May 16, 2008


Mr. Gregory S. Coleman
Yetter Warden & Coleman, LLP.
221 West 6th Street, Suite 750
Austin, TX 78701
Mr. David P. Blanke
Vinson & Elkins L.L.P.
2801 Via Fortuna, Suite 100
The Terrace 7
Austin, TX 78746-7568

RE:   Case Number:  06-0873
      Court of Appeals Number:  04-05-00943-CV
      Trial Court Number:  04-1682-CV

Style:      CANYON REGIONAL WATER AUTHORITY
      v.
      GUADALUPE-BLANCO RIVER AUTHORITY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle   |
|   |Mr. James Behrendt    |
|   |Mr. Louis T. Rosenberg|
|   |                      |
|   |Mr. Lamar W. Hankins  |
|   |Ms. Lauren Jennifer   |
|   |Kalisek               |